IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00093-CV

          IN THE INTEREST OF S.M.R. AND A.L.R., CHILDREN



                            From the 429th District Court
                                Collin County, Texas
                           Trial Court No. 429053095-2010


                               ABATEMENT ORDER


       On September 2, 2015, appellant, Aura Lily Pleitez, filed an unopposed motion to

abate this matter. In her motion, appellant indicates that this “is an appeal from an order

in a suit modifying the parent[-]child relationship” and that the “parties seek to settle the

dispute and have begun settlement discussions.” After review, we grant appellant’s

motion to abate this matter. Accordingly, this appeal is hereby abated for sixty days.

       Additionally, the parties are ordered to apprise the Court of their settlement

negotiations within thirty days of this order. Furthermore, the Court will consider the

appointment of a mediator if the parties fail to settle this case within thirty days.
                                            PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal abated
Order issued and filed September 10, 2015
[CV06]




In the Interest of S.M.R. and A.L.R.                     Page 2